       Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 1 of 43




 Exhibit 16:May 16, 2019 Deposition Transcript
               of Samuel Katz
Exhibits for Plaintiffs’ L.R. 56.1 Statement                     No. 1:18-cv-10506
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 2 of 43


                                 CONFIDENTIAL

                                                                          1

 1                                               Volume 1
                                                 Pages 1-202
 2                                               Exhibits: 1-14

 3           CONTAINS CONFIDENTIAL BUSINESS INFORMATION,
                    SUBJECT TO A PROTECTIVE ORDER
 4
                     UNITED STATES DISTRICT COURT
 5                 FOR THE DISTRICT OF MASSACHUSETTS
                 Civil Action No. 1:18-cv-10506-ADB
 6
      --------------------------------------
 7    SAMUEL KATZ, et al., an individual,
      on his own behalf and on behalf of
 8    all others similarly situated
                      Plaintiffs
 9    vs.
      LIBERTY POWER CORP., LLC, et al.
10                    Defendants
      --------------------------------------
11

12

13
14

15    CONFIDENTIAL VIDEOTAPED DEPOSITION OF SAMUEL I. KATZ
               Thursday, May 16, 2019, 9:51 a.m.
16            Eckert Seamans Cherin & Mellott, LLC
              Two International Place, 16th Floor
17                   Boston, Massachusetts

18

19
20

21
      ---Reporter:   Joan M. Cassidy, CSR, RPR, RMR, CRR---
22                  EPPLEY COURT REPORTING LLC
           P.O. Box 382, Hopedale, Massachusetts 01747
23                508-478-9795 Fax 508-478-0595
                   www.eppleycourtreporting.com
24

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 3 of 43

                           Samuel Katz - May 16, 2019
                               CONFIDENTIAL

                                                                          6

 1                        P R O C E E D I N G S

 2                    VIDEOGRAPHER:      The time is approximately

 3    9:51 a.m.     We are now on the record.           My name is
 4    Patrick Blaskopf.        I'm a videographer retained by

 5    Eppley Court Reporting.          This is a video deposition

 6    for the U.S. District Court, District of
 7    Massachusetts.       Today's date is May 16, 2019.           The

 8    deposition is being held at Eckert Seamans located

 9    at Two International Place, Boston, Massachusetts.

10                    The case is Samuel Katz, et al., versus
11    Liberty Power Corp., LLC, et al.            The deponent today

12    is Samuel Katz.       The court reporter is Joan Cassidy.

13                    And would counsel please identify
14    themselves and the parties they represent, and

15    afterwards our court reporter will swear in the
16    witness and we can proceed.           Counsel?
17                    MR. BRUNDAGE:      Jeffrey Brundage for the

18    defendants.

19                    MS. MOYNIHAN:      Rachel Moynihan for
20    defendants.

21                    MS. PARASMO:      Grace Parasmo for

22    plaintiffs.
23                    MR. LIEBERMAN:       Yitzchak Lieberman for

24    plaintiff Samuel Katz.

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 4 of 43

                           Samuel Katz - May 16, 2019
                               CONFIDENTIAL

                                                                          18

 1         A.    One of my managers referred to me as that
 2    in regards to a program when describing it to

 3    someone, yes.

 4         Q.    What is his or her name?
 5         A.    His name is Jeff Batula.

 6         Q.    What's your current address?

 7         A.                                              , Maine.
 8         Q.    How long have you lived there?

 9         A.    Since December of 2017.
10         Q.    Where did you live before then?

11         A.                          .

12         Q.    Why did you move?
13         A.    I bought a house.

14         Q.    Were you renting at                              ?

15         A.    Yes.
16         Q.    How close are these two houses to each

17    other?

18         A.    Maybe a quarter of a mile or less.

19         Q.    Are you currently employed?
20         A.    Yes.

21         Q.    Who is your employer?

22         A.                                                 .
23         Q.    Is it all right if I just refer to them as

24    "

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 5 of 43

                           Samuel Katz - May 16, 2019
                               CONFIDENTIAL

                                                                          19

 1         A.    Yes.
 2         Q.




15         Q.    How long have you been in that role?
16         A.    Since December of 2015.

17         Q.    Do you work from home?

18         A.    Yes.

19         Q.    Do you travel for work?
20         A.    Sometimes.

21         Q.    How often is sometimes?

22         A.    It has ranged in frequency.            This year I
23    have only traveled once.          Last year I think I

24    traveled less than five times.

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 6 of 43

                           Samuel Katz - May 16, 2019
                               CONFIDENTIAL

                                                                          30

 1         Q.    Who do you communicate with on WhatsApp?

 2    I'm sorry, you don't have to answer that.

 3                     Have you ever communicated with anyone
 4    on WhatsApp regarding Liberty Power?

 5         A.    No.

 6         Q.    Have you ever texted with your wife about
 7    Liberty Power?

 8         A.    No.

 9                     (Ms. Parasmo confers with the witness.)

10                     MR. BRUNDAGE:     (To the reporter) Did you
11    get all that?

12                     THE REPORTER:     I didn't hear it.

13                     MR. BRUNDAGE:     We have to have our
14    record here.

15                     MS. PARASMO:     Sure.    I'm instructing the
16    witness to take him -- of the marital privilege and
17    not to divulge communications with his wife.

18                     MR. PRESTON:     Which are confidential.

19                     MS. PARASMO:     Which are confidential.
20         Q.    What's your telephone number?

21         A.    What time frame are you referring to?

22         Q.    Today.
23         A.    I have more than one telephone number.

24         Q.    What are they?

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 7 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                          31

 1         A.    617-997-          978-877-          305-363-
 2    207-802-          857-540-

 3         Q.           is your cell phone, correct?

 4         A.    Yes.
 5         Q.           is a Google Voice number, correct?

 6         A.    No.

 7         Q.    What is that number?
 8         A.    It's a Voice-over-IP number.

 9         Q.    Is it associated with Google?
10         A.    No.

11         Q.    What is the 305 number?

12         A.    A work number.
13         Q.    Is it a residential number?

14         A.    What do you mean by "residential"?

15         Q.    If I call that number, will it ring in your
16    home in Maine?

17         A.    Connected to a landline; is that what

18    you're asking?

19         Q.    If I call that number, will it ring in your
20    home in Maine?

21         A.    It's a VoIP number, V-o-I-P.

22         Q.    It's a yes-or-no question.          If I call the
23    305 number, will it ring in your home in Maine?

24         A.    It will not cause a landline to ring in my

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 8 of 43

                           Samuel Katz - May 16, 2019
                               CONFIDENTIAL

                                                                          32

 1    home in Maine.
 2          Q.   How long have you had that telephone

 3    number?

 4          A.   Between a year and two years.
 5          Q.   You testified a moment ago it won't ring.

 6    Can you tell me why it doesn't ring?

 7          A.   It's a phone number that forwards calls to
 8    my         number.

 9          Q.   Why do you have that call forwarding set
10    up?

11          A.   So that I can answer calls.

12          Q.   Answer calls from whom?
13          A.   People calling it.

14          Q.   Who calls it?

15          A.   That's a very broad answer.
16          Q.   Can you give me three examples of the

17    people who call it?

18          A.   Defendants, but not -- sorry, not

19    defendants.      A party who I had corresponded with
20    about allegations of TCPA violations.

21          Q.   Can you give me two more examples?

22          A.   Illegal telemarketers.
23          Q.   Is it accurate to say that the 305

24    telephone number receives telemarketing calls?

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 9 of 43

                           Samuel Katz - May 16, 2019
                               CONFIDENTIAL

                                                                          33

 1         A.    Yes.

 2         Q.    What percentage of the calls on -- received

 3    on the 305 number are telemarketing calls?
 4         A.    I don't know.

 5         Q.    Can you give me an approximation?

 6         A.    The phone number is listed -- in question
 7    is listed on the National Do Not Call Registry.

 8         Q.    Can you give me an approximation of how

 9    many telephone calls received on the 305 number are

10    telemarketing calls?
11         A.    The majority of them.

12         Q.    Over 75 percent?

13         A.    I would say that overall at least 75
14    percent of the phone calls that I receive on any

15    given number are unwanted and unsolicited phone
16    calls.
17         Q.    Are they telemarketing calls?

18         A.    What do you mean by "telemarketing"?

19         Q.    I will define that as calls in which you're
20    being solicited to purchase something.

21         A.    I don't know.

22         Q.    You don't know if you're being solicited to
23    purchase something?

24         A.    I don't have any way of classifying a call

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 10 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           45

 1          A.   The 207 number, we originally had tried to
 2     set up as a landline in the house, but the phone --

 3     there's some sort of an issue with the phone lines

 4     in my house where we're unable to get a dial tone,
 5     and ultimately that number was ported over to

 6     NumberBarn.

 7          Q.   What was your reaction when you were told
 8     that you can't get a dial tone at your residence?

 9          A.   I was frustrated.
10          Q.   Why?

11          A.   Because I wanted a landline in my house.

12          Q.   Why?
13          A.   For emergency calls.

14          Q.   When the 305 number forwards to the

15     number, is an email created?
16          A.   No.

17          Q.   Is any sort of document created when a call

18     is forwarded?

19          A.   What do you mean by "document"?
20          Q.   A record.

21          A.   A record is created with the NumberBarn

22     system probably similar to a CDR.
23          Q.   Do you have access to that record in the

24     NumberBarn system?

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 11 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           46

 1          A.   Yes.

 2          Q.   Do you use that number to create your call

 3     archive?
 4          A.   That number is included in part of my call

 5     archive.

 6          Q.   With regards to the 207 number, does that
 7     number create a record in NumberBarn?

 8          A.   Yes.

 9          Q.   Can you describe this record for me,

10     please?
11          A.   I've already described it.

12          Q.   Can you describe this record for me,

13     please, of NumberBarn?
14          A.   The record is a date, time, displayed

15     caller ID, the length of the call and the number
16     that was called.
17          Q.   Do you copy all of that information into

18     your call archive?

19          A.   Yes.
20          Q.   Do you do that manually, or is it done

21     automatically?

22          A.   I do it manually.
23          Q.   How often do you do that?

24          A.   Once a month.

                  www.EppleyCourtReporting.com     508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 12 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           47

 1          Q.   Why once a month?

 2          A.   NumberBarn only retains records for a year,

 3     so at the end of every month, I export the -- sorry.
 4     At the conclusion of one month, one -- for example,

 5     at the end of April, I exported the April call --

 6     the April call records that came out of NumberBarn
 7     and included them in my archive.

 8          Q.   You're referring to last month, April 2019?

 9          A.   Yes.

10          Q.   Do you have an approximate number of how
11     many calls that was?

12          A.   I don't know.

13          Q.   Do you have an approximate number?
14          A.   No.

15          Q.   Was it zer -- was it 50?
16          A.   I don't know.
17          Q.   Was it a hundred?

18          A.   I don't know.

19          Q.   You referenced an 857 number.
20          A.   Yes.

21          Q.   Is that your wife's cell phone number?

22          A.   No.
23          Q.   What number is that?

24          A.   It was her previous cell phone number, and

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 13 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           48

 1     she wanted to have a Maine phone number, and we

 2     wanted to retain that number so that if anybody had

 3     that number, they would still be able to contact us,
 4     or if anybody texted that number, I would be able to

 5     direct them to her new number.

 6          Q.   Is the 857 number a VoIP number?
 7          A.   Yes.

 8          Q.   Is it VoIP'd through NumberBarn?

 9          A.   Yes.

10          Q.   Do you export the NumberBarn data to your
11     call archive for that number?

12          A.   Yes.

13          Q.   Is that number included in your call
14     archive for the 207 and the 305 numbers?

15          A.   Yes.
16          Q.   Is the 305 number on the Do Not Call List?
17          A.   Yes.

18          Q.   After you obtained the 305 number, when did

19     you put it on the Do Not Call List?
20          A.   I don't remember if it was on the Do Not

21     Call List when I first obtained it, but I believe

22     that I did put it on the -- either attempt or did
23     put it on the Do Not Call List.

24          Q.   Would it be accurate to say you checked to

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 14 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           61

 1          Q.   Right, okay.      Why do you have the 305

 2     telephone number?

 3          A.   As the result of some situations that have
 4     occurred in the past, I'm no longer comfortable

 5     giving out my direct phone number to some --

 6     particularly some TCPA defendants or TC -- potential
 7     TCPA violators.

 8          Q.   So you have that cell phone number to catch

 9     potential TCPA violators, correct?

10          A.   No.    I have that phone number to facilitate
11     communications so that I don't need to give out my

12     direct 617 number to people who I don't know.

13          Q.   Facilitate communications about what?
14          A.   Talking.

15          Q.   On what subjects?
16          A.   I don't know that there's a specific
17     subject that I -- there's -- I don't think that

18     there's a specific bucket of, you know, if someone

19     is going to call me about this subject, then I give
20     this number, but -- no, on occasions I have -- when

21     I don't trust that my information is going to be

22     held securely, I will enter the 305 number or one of
23     my other phone numbers so that it will ring there

24     and that a party will not have my direct 617 number.

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 15 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           62

 1          Q.   What area code is 305?

 2          A.   South Florida.

 3          Q.   Did you request that area code?
 4          A.   Yes.    There's a song that I used to listen

 5     to and sometimes still listen to when I work out.                   I

 6     think it's called like "305 Till I Die," or
 7     something like that.        It's a rap song.

 8          Q.   What area code is 207?

 9          A.   Maine.

10          Q.   Did you request that area code?
11          A.   It was provided to me, but on top of that I

12     wanted a Maine phone number.

13          Q.   You testified a moment ago that you give
14     out the 305 or 207 numbers to parties you don't

15     trust; is that correct?
16          A.   Or 978, yes.
17          Q.   Or 978.     What would cause you not to trust

18     a party?

19          A.   That I don't have confidence that they
20     would be able to handle my information in a secure

21     and professional manner.

22          Q.   What facts create a lack of confidence that
23     they would not handle your number in a safe and

24     professional manner?

                  www.EppleyCourtReporting.com     508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 16 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           63

 1          A.   What do you mean by "facts"?            Are you
 2     asking for historical incidents where there have

 3     been indications of misconduct?

 4          Q.   I'm asking, what would cause you to give
 5     someone the 305 or 207 VoIP numbers, as opposed to

 6     your actual cell phone number, 617?

 7          A.   If I was not comfortable and did not know
 8     them, particularly a business or, you know, putting

 9     it on a document, I would put down alternate phone
10     numbers so they wouldn't have my 617 number.

11          Q.   What would make you not comfortable?

12          A.   Doing business with -- locally in Maine,
13     you know, I prefer to just -- people don't -- Maine

14     only has one area code, so I'd prefer to not give

15     out a cell phone number that indicates I'm not from
16     the area, just because it's also inconvenient 'cause

17     oftentimes people will assume that the first three

18     digits are 207, and then if I give them a -- I say,

19     you know, "                      then they go, "Oh," you
20     know, "61" -- "oh, it's that area code," and, you

21     know, it just creates a little more -- it's just

22     unnecessary friction.
23          Q.   When you say "friction," you mean people

24     think you're not from Maine?

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 17 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           64

 1          A.   Not even -- in some cases, yes, but, you
 2     know, not necessarily that.          You know, that's not

 3     the only reason to do that; it's just the

 4     convenience factor as well.
 5          Q.   The end result of this convenience factor,

 6     though, is you alleging TCPA violations, correct?

 7          A.   No.    It's easier to screen calls if I see
 8     that a party calling me is, you know, calling one of

 9     the -- kind of the private -- the numbers I use to
10     protect my privacy.        Then I'll know, you know,

11     whoever it is that's calling me, you know, "they're

12     not a trusted party that has my direct number" sort
13     of a thought.

14          Q.   When you say "to screen calls," you mean

15     when you screen the calls on the                  number?
16          A.   When I screen the incoming calls.

17          Q.   On the          cell phone number?

18          A.   Yes.

19          Q.   So if you see on the              cell phone number
20     the 305 or the 207 number, your testimony is that

21     they're not a trusted party?

22          A.   No, I don't know that that's completely
23     accurate.     It could be, you know, a phone number

24     that was given out out of convenience to, you know,

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 18 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           65

 1     not having to state the area code and just say

 2     "802-1001."

 3          Q.   Do you allege that Liberty Power called the
 4     305 number?

 5          A.   No.

 6          Q.   Do you allege that Liberty Power called the
 7     207 number?

 8          A.   Let me say this:       For production of

 9     documents, it's my understanding discovery was

10     bifurcated and production of defendants' documents
11     is still ongoing.       As of this time I'm not aware of

12     any calls to those numbers, but that could certainly

13     change in the future.
14          Q.   Your testimony is that you're not at this

15     time alleging that Liberty Power called the 207
16     number?
17          A.   Correct.

18          Q.   Are you alleging that Liberty Power called

19     the 857 number?
20          A.   I don't know.

21          Q.   You don't know if you're alleging it?

22          A.   As of this time, I'm not aware of any phone
23     calls that Liberty placed to the 857 number.

24          Q.   At this time you're not alleging Liberty

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 19 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           74

 1     facts the same for the              number?
 2          A.   Yes.    My wife -- when we had that

 3     number set up for emergency purposes, my wife got

 4     sick of the continual phone calls, and I set up call
 5     forwarding so that she would still be able to make

 6     an outbound emergency call.

 7          Q.   Are we talking about the                number?
 8          A.   No, we're talking about

 9          Q.   So the          number did not ring in
10     September 2016, correct?

11          A.   It did ring.

12          Q.   Did it make an audible noise when someone
13     called that number?

14          A.   On my cell phone, yes.

15          Q.   In September 2016 the              was physically
16     connected to a telephone, correct?

17          A.   Yes.

18          Q.   It was a telephone -- well, forget that

19     question.
20                    But the telephone that you're referring

21     to did not make an audible ring, correct?

22          A.   The calls were, for that line -- incoming
23     calls for that line were forwarded to                   which

24     would then be forwarded to

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 20 of 43

                             Samuel Katz - May 16, 2019
                                 CONFIDENTIAL

                                                                           75

 1          Q.   Was the           telephone number connected to
 2     a physical telephone?

 3          A.   Yes.

 4          Q.   Was that a separate telephone than the
 5     number or the same telephone?

 6          A.   It was separate.        It was a -- the jack was

 7     in a different part of the house.
 8          Q.   Why did you obtain these two telephone

 9     numbers?
10          A.   The          number was obtained because at the

11     time I was working out of the house and my wife

12     wanted to have a phone number for emergency
13     purposes.

14                     The         number was obtained because I

15     had intend -- initially intended to have a business
16     line at my house when I got a new job for make --

17     the ease of clients contacting me, and ultimately, I

18     did not end up using it for that purpose.

19          Q.   What was the date that you ultimately did
20     not end up using it for business?

21          A.   I never ended up using it for business.

22          Q.   Why did you keep it, then?
23          A.   There was some sort of a promotion.               And I

24     don't remember the exact details, but I got some

                  www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 21 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           80

 1     correct?
 2          A.   Yes.

 3          Q.   So you couldn't distinguish which number

 4     was called?
 5          A.   If some -- when you -- you mean if someone

 6     called the 911 -- if someone called the                    number

 7     and the          number showed up on my phone, I would
 8     not be able to distinguish; is that what you're

 9     asking?
10          Q.   Close, but no.       I'm asking if you could

11     distinguish -- when you received a                  incoming

12     call on your cell phone, if you could distinguish
13     whether the           number was called or the

14     number was called.

15          A.   Well, what -- I think that what I had done
16     to try to clear that up was that when I would

17     receive a call on -- I don't remember if it -- I

18     think it was both             and          I think that it

19     would also a -- in addition to email, I think it
20     also would send me a text message so that I would --

21     it would be an indication that the forwarded Google

22     Voice call was a text -- was from a landline, which
23     would -- again, the             number was a phone number I

24     had for a very long time, so it helped me with

                  www.EppleyCourtReporting.com     508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 22 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           81

 1     screening the calls.
 2          Q.   So when someone called either the

 3     number or the           number, an email and a text

 4     message was generated?
 5          A.   Yes.

 6          Q.   Did you provide those emails and text

 7     messages to your counsel?
 8          A.   The text messages, I don't believe that I

 9     have.     The emails, I believe I did.
10          Q.   You did not provide the text messages to

11     your counsel?

12          A.   No.
13          Q.   Why not?

14          A.   The settings on my phone are such that --

15     actually, I don't know what the settings were on --
16     I don't even know which phone I had at the time that

17     I had received those text messages, so I don't

18     believe that the text messages are -- would be in my

19     control anymore, if they even exist.              I think
20     they've been deleted, or not deleted but disappeared

21     with whatever phone I had at the time.              Does that

22     make sense?
23          Q.   It does not.

24          A.   All right.      So I had a cell phone at the

                  www.EppleyCourtReporting.com     508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 23 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           85

 1          Q.   In September 2016 was the               telephone
 2     number a residential telephone number?

 3          A.   Yes.

 4          Q.   So in September 2016 you had three separate
 5     residential telephone numbers?

 6          A.   No, I had four.

 7          Q.   What was the fourth?
 8          A.

 9          Q.   How many do you have today as we sit here?
10          A.   How many residential phone numbers do I

11     have today?

12          Q.   Yes.
13          A.   Five, the numbers we discussed earlier.

14          Q.   Right.

15                    MR. BRUNDAGE:       How are we doing on
16     videotape capacity?

17                    VIDEOGRAPHER:       We have 20 minutes.

18                    (Marked, Exhibit 2, Part of call log,

19     one page.)
20          Q.   Mr. Katz, the court reporter is handing you

21     a document which she has marked as Exhibit 2.

22     Please let me know if you recognize this document.
23          A.   (Witness reviews document.) Yes, I do.

24          Q.   What is this document?

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 24 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           109

 1          A.   Yes.
 2          Q.   And is it your testimony that this chart

 3     depicts calls that the              number received from

 4     508-202-           I know it depicts a lot of other
 5     things, but in a general sense?

 6          A.   Yeah, I think you meant                 but yeah, I

 7     think it would be accurate to say that this depicts
 8     calls received where the displayed caller ID was

 9     that phone number.
10          Q.   Okay.    Do you know if you answered any of

11     these calls?

12          A.   Yes.
13          Q.   Do you know which ones you answered?

14          A.   Well, without the complaint in front of me,

15     I think that I answered the two on 10/3 and one on
16     10/14.

17          Q.   Why did you answer those calls?

18          A.   Because my phone was ringing.

19          Q.   Did your phone ring for the calls from
20     9/8/2016 to 9/27/2016?

21          A.   I think that it did, but, you know, there's

22     one thing that's -- the reason that you see some of
23     these -- you know, the 12/23 listed three times

24     or on 10/14 you see 16:45 listed three times and

                  www.EppleyCourtReporting.com     508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 25 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           113

 1          A.   I don't remember.        I don't know that it was
 2     a newspaper.

 3          Q.   Let's start with the first call you said

 4     you answered, October 3, 2016, 1:27 p.m.              Can you
 5     tell me about that call, please?

 6          A.   My recollection is that I received a call

 7     and I could not hear the caller.
 8          Q.   Did the caller say anything?

 9          A.   He was saying things; I don't believe that
10     I could understand him.

11          Q.   How long was the call?

12          A.   It looks like it was less than two minutes.
13          Q.   Where is that data point, length of call,

14     on here?

15          A.   That would be 13:29 minus 13:27.
16          Q.   So your basis for that, the October 3,

17     2016, 1:27 p.m. call was less than two minutes is

18     that you got an anonymous call two minutes later?

19          A.   Yes.
20          Q.   How does an anonymous call link to

21     508-202-

22          A.   My recollection is that the party called me
23     back again due to the connection issue.

24          Q.   It was the same individual?

                  www.EppleyCourtReporting.com     508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 26 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           114

 1          A.   Could we listen to the recordings?

 2          Q.   Do you know if it was the same individual?

 3          A.   Well, I'm asking if we could listen to the
 4     recordings.      I don't know that if -- I don't know if

 5     it was the same individual.

 6          Q.   How long was that second call?
 7          A.   I believe it was fairly lengthy.

 8          Q.   What was the substance of it?

 9          A.   I believe that that was the call where I

10     was -- asked to not be called anymore.              I think it
11     was also when I asked for a copy of the Do Not Call

12     policy.    I think I was transferred to Calibrus three

13     times.    I think the agent -- I think that that was
14     also the call where the agent told me that if I

15     wanted to stop receiving calls, I had to sign up for
16     Liberty Power service.
17          Q.   Does 29 minutes sound right for the length

18     of that call?

19          A.   It sounds about right.         I think that might
20     be the call.

21          Q.   You seek to avoid telemarketing calls,

22     correct?
23          A.   Yes.

24          Q.   You seek to avoid interacting with

                  www.EppleyCourtReporting.com     508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 27 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           116

 1     related to housing discrimination.            This is a --

 2     certainly a tactic that seems to be supported by the

 3     regulatory authorities who are responsible for the
 4     TCPA.

 5          Q.   I asked a poorly worded question.             You

 6     feign interest in the service being sold to gain
 7     knowledge about who is calling you?

 8          A.   No, I'm interested in the service being

 9     sold because I want to find out who's calling me.

10          Q.   When you had this 29-minute call on October
11     3, were you interested in switching to Liberty

12     Power?

13          A.   I didn't know conclusively whether it was
14     actually Liberty Power that was calling me.

15          Q.   Were you interested in switching
16     electricity suppliers?
17          A.   If the -- in relation to that specific

18     call?

19          Q.   Yes.
20          A.   I think that if they had actually offered a

21     discount instead of a significant increase in price

22     compared to what my electricity supply rate was, I
23     may have actually been interested.

24          Q.   Who was your electricity supplier in 2016

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 28 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           119

 1          A.   I don't know if that was said by the caller

 2     or not.

 3          Q.   You also testified a moment ago that you
 4     answered one call on October 14.            There are four

 5     listed here.      This is obviously not a memorization

 6     test; I'm not going to ask you which call it was;
 7     but do you recall the substance of whatever call

 8     that you answered?

 9          A.   No, I don't -- my memories are particularly

10     around the frustration of the 10/3 call.
11          Q.   Why were you frustrated?

12          A.   The -- can we listen to the tape and maybe

13     we can go play-by-play over the misrepresentations
14     made about the money that I would be saving or the

15     illusion the caller was attempting to create, that
16     it was Eversource placing the call, prominently
17     saying the Eversource name as a brand, to attempt to

18     confuse consumers?        Can we listen to the recording

19     so that we can talk about why I felt that it was so
20     important to determine the identity of the caller?

21          Q.   You just explained.

22          A.   Okay.
23          Q.   Do you recall being deposed in Slovin v.

24     Sunrun in -- on June 26, 2017?

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 29 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           133

 1          A.   I believe that those would be the calls

 2     referenced in the complaint that we were discussing

 3     earlier.
 4          Q.   I'd like you to keep that handy, please,

 5     because we're going to do a cross-reference here.

 6     If you go down to the third from the bottom, is that
 7     a call in the complaint?         It says "nine minutes."

 8          A.   On 10/14 at 4:46 p.m.?

 9          Q.   Yes, sir.     And this is on the top of page

10     14 of Exhibit 3.
11          A.   All right, thanks.        That's what I was

12     looking for.      (Witness reviews document.) Yes, I see

13     that.
14          Q.   On the top of 14 -- page 14 of Exhibit 3,

15     the second amended complaint, there are two calls
16     listed on 10/14.       The Verizon records, Exhibit 4,
17     only evidence one call.         Can you explain that

18     discrepancy?

19          A.   Could we listen to that record, please?
20          Q.   I don't know if I have it.

21          A.   I think it's been produced.             I'd like to

22     listen to it.
23          Q.   I'd like you to answer the question.

24          A.   I believe that if we were to listen to the

                  www.EppleyCourtReporting.com     508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 30 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           134

 1     recording, my -- if I were to -- let me just do some

 2     other cross-checks here.         So...     (Witness reviews

 3     document).      Yeah, there's another example of where
 4     this happens on 9/8, where there are multiple calls

 5     and only one call appears to be on the Verizon

 6     record.    That would be on page 32.
 7          Q.   You're a smart man, Mr. Katz, 'cause that's

 8     where my next questions were going.

 9          A.   Oh.    I would suspect that the reason why

10     not all of them are on Verizon's end is if I was
11     connected to someone and speaking or if the line was

12     tied up, that it is probably only counting the

13     duration of when the phone line was in use, so if
14     something was -- if I had to guess, if something was

15     bounced because the phone number was already in use
16     as a result of the, you know, triple or duplicate
17     dialing, I would guess that that's what happened and

18     why the records aren't fully reflective of that.

19          Q.   You're just guessing, though, right?
20          A.   Yes.    The reason I asked if we could listen

21     to the recording was that if that had actually

22     happened, there would -- it would have been evident
23     from listening to the recording if there was a beep,

24     you know, for another incoming call.              Particularly

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 31 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           135

 1     if I had answered the first call at 16:45:21, then

 2     it almost certainly would have been -- then if I had

 3     answered the 21-second call at 16:45:21, then that
 4     recording would have the sound of another incoming

 5     call at 16:45:51.

 6          Q.   In the recordings that you are aware of in
 7     this case, in the telephone call recordings that you

 8     are aware of for this case, are you aware of any

 9     recordings that have a call waiting beep?

10          A.   I think that one we listened to yesterday
11     did, which is why I asked to listen to the

12     recording.

13          Q.   So that's one call out of 13?
14          A.   Well, I --

15          Q.   I'm sorry, that misstates the record.
16     You're aware of one call recording that has a call
17     waiting beep?

18          A.   At least one.

19          Q.   Who is -- well, let me know if you
20     recognize this telephone number:            866-732-6182.

21          A.   Where is that listed?

22          Q.   Do you recognize that number?
23          A.   Say that number again.

24          Q.   866-732-6182.

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 32 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           138

 1          Q.   Have you ever used the name "James McGill"?

 2          A.   Jimmy -- yeah, I --yes, I believe, yes,

 3     that is a reference to the television show Better
 4     Call Saul.

 5          Q.   Quite a good show.

 6          A.   Yes.
 7          Q.   Have you ever used any other fake names

 8     besides those two?

 9          A.   Yes.

10          Q.   What names?
11          A.   I don't know.

12          Q.   How many other names?

13          A.   I don't know.
14          Q.   Five other names?        Fifteen other names?

15          A.   I have no idea.
16          Q.   How can the telephone calls that you allege
17     in this complaint be intrusive and harassing if your

18     telephone that's called doesn't actually ring?

19          A.   They're intrusive and harassing -- the --
20     you're acting as though the only harm is if the

21     phone itself rings, but the harm is that the calls

22     exist.    I'm on the National Do Not Call List for a
23     reason.    I tried to avoid these calls to begin with.

24     And I think that it's self-evident, especially from

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 33 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           139

 1     the public records requests with Massachusetts,
 2     where I found the investigation that occurred

 3     shortly after my complaints in Massachusetts with

 4     the DPU, and also what's happened with PURA in
 5     Connecticut and I think New York as well also for

 6     the door-to-door solicitation, that there are very

 7     serious compliance and ethical issues with how
 8     Liberty Power attempted to acquire customers, and

 9     one of those methods was telemarketing, which they
10     included -- which they openly admit to in their

11     public records when they're filing with regulatory

12     authorities.
13          Q.   The only reason            rang in 20 --

14     September and October of 2016 is because you set up

15     call forwarding to your cell phone, correct?
16          A.   No.    The reason it rang is because I set up

17     call forwarding so that my wife wouldn't have to

18     hear the annoying calls or so that I wouldn't have

19     to walk across the house and pick up the phone.
20          Q.   Couldn't you just turn off the ringer

21     instead of setting up call forwarding?

22          A.   I'm under no obligation to accommodate the
23     needs of telemarketers who habitually violate the

24     law.

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 34 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           140

 1          Q.   You are not, that is correct, but you could
 2     have avoided what you allege to be intrusive and

 3     harassing by simply turning off the ringer, correct?

 4          A.   Well, I was already on the National Do Not
 5     Call List, so that was my effort, which I think

 6     would be much more broad than turning off the

 7     ringer.
 8          Q.   But instead, you set up call forwarding to

 9     create records of these calls, correct?
10          A.   So that I could identify and hold the

11     parties accountable who are responsible for those

12     calls, I engaged in steps required to positively
13     identify the companies responsible for those calls.

14          Q.   On your call log which we looked at a

15     moment ago, you identified 508-202-                 as a Liberty
16     Power telephone number, but you said you didn't pick

17     up the telephone until the tenth call, which is on

18     October 3, the first call being on September 8.                If

19     you knew it was from Liberty Power, why would you
20     pick up at all?

21          A.   Why do you think that I knew that the call

22     was from Liberty Power?
23          Q.   Well, your log says on September 8 you got

24     a call from Liberty Power.

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 35 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           141

 1          A.   That doesn't necessarily -- that doesn't --
 2     that's not an indication that the entry of Liberty

 3     Power was made on September 8.

 4          Q.   So it's backfilled?
 5          A.   I don't think that "backfilled" -- I don't

 6     think that "backfilled" is an appropriate way to

 7     describe it.      It was filled in when the party
 8     responsible for 508-202-             was discovered, is what

 9     my guess would be.
10          Q.   Was that on October 3, when you took that

11     29-minute call?

12          A.   I think so, but I don't remember exactly.
13          Q.   So if you identified Liberty Power as an

14     unsolicited telemarketer on 10/3, why did you answer

15     the phone again on October 14?
16          A.   How would I know who was calling me on

17     October 14?

18          Q.   Because it's the same telephone number.

19          A.   That phone number wouldn't have shown up on
20     my cell phone when it was ringing; it would have

21     shown up as the Google Voice number, the

22     number.
23                    I should also add, my recollection is

24     that on October 3, after receiving the call from

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 36 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           142

 1     Liberty Power, I directly complained to them in an

 2     email, and they lied to me in their response after

 3     Mezzi had confirmed that they were the part -- they
 4     did make those calls or they did make that call.

 5                    MR. BRUNDAGE:       I think that's lunch.

 6                    VIDEOGRAPHER:       The time is approximately
 7     1:32, and we are off the record.

 8                    (Luncheon recess at 1:32 p.m.)

 9

10
11

12

13
14

15
16
17

18

19
20

21

22
23

24

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 37 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           157

 1          A.   From the -- over the prior four years,
 2     including -- would you like me to include the Sunrun

 3     case?

 4          Q.   Yeah, I understand that's 40,000 and
 5     pending, is my understanding of that, but please

 6     correct me if I'm wrong.

 7          A.   I think that the way that I look at it is
 8     not necessarily what I make, but the -- really, the

 9     intention of trying to enforce the TCPA as
10     effectively as possible and the way that Congress

11     intended, which would include class actions, so I

12     would put -- including the class money and Sunrun, I
13     think it would be approximately $5.6 million.

14          Q.   How about you in your individual capacity;

15     how much have you made from TCPA demand letters and
16     TCPA lawsuits collectively?

17          A.   You mean what -- what do you mean by

18     "made"?

19          Q.   How much have you been compensated?
20          A.   For violations of the law?

21          Q.   For you sending demand letters and filing

22     lawsuits based on allegations of violations of the
23     TCPA, how much have you been financially



                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 38 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           169

 1     email?

 2          A.   I don't have any memory of this email, but

 3     I'm able to interpret that it says that it is from
 4     me to Oasis Energy.

 5          Q.   And it says, "Hello, Please add me to your

 6     company's Do Not Call List.          Thanks, Sam"; is that
 7     correct?

 8          A.   That is what it says.

 9          Q.   Do you have any recollection of why you

10     wrote that email?
11          A.   If I had to speculate, it would probably be

12     because the contract was up and I didn't want to be

13     bothered -- I didn't want to be bothered by them
14     with trying to re-enroll me.

15          Q.   If you didn't want to be bothered and you
16     wanted to be on their company's Do Not Call List,
17     why didn't you email them any of your phone numbers?

18          A.   Because my phone number was in the original

19     email from September 30, including my account
20     number, my service address, and my name.

21          Q.   Well, that's one of your phone numbers, but

22     you had several others in March 2016, correct?
23          A.   Yes.

24          Q.   Why wouldn't you provide them all your

                  www.EppleyCourtReporting.com     508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 39 of 43

                             Samuel Katz - May 16, 2019
                                 CONFIDENTIAL

                                                                           170

 1     phone numbers if you didn't want to be disturbed?
 2          A.    The phone number here is 617-997-

 3          Q.    Right, but you didn't provide them your

 4           or         or your          phone number?
 5          A.    Okay.

 6          Q.    Why not?

 7          A.    Because they clearly had my
 8     number, so if that was the number linked to my

 9     account, it's reasonable to conclude that if they
10     were going to call me, they would be calling me with

11     the phone number that was already linked to my

12     account.
13                    (Marked, Exhibit 8, Email chain, top one

14     of which is from S. Katz to customercare@

15     libertypowercorp.com dated 10/3/2016, KATZ
16     000013-14.)

17          Q.    All right, Mr. Katz, we're moving right

18     along, almost to the finish line.

19                    The court reporter has handed you what's
20     been marked as Exhibit 8.           Please let me know if you

21     recognize this two-page document.             It is Bates KATZ

22     13 and 14.
23          A.    (Witness reviews document.) It appears to

24     be an email from October 3, 2016.

                  www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 40 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           171

 1          Q.   If you turn to KATZ 14, which is page 2,
 2     please.    Is this an email from you to Liberty Power

 3     saying, "Please add me to your Do Not Call List" and

 4     providing three telephone numbers?
 5          A.   Yes.

 6          Q.   The numbers you provided are your cell

 7     phone,           one of your Fios numbers at the time,
 8             and your Google number of                 is that

 9     accurate?
10          A.   That's correct, yes.

11          Q.   Why did you not also include your

12     Verizon Fios number which you had at the time?
13          A.   I mean, I think it's important to add the

14     context that this was October 3, which was the same

15     day that I had received a call on my                  number.       I
16     don't remember why I didn't include                     I don't

17     know.

18          Q.   Why did you send this email to David -- to,

19     among others, David Hernandez?
20          A.   I wanted to make sure that my phone

21     number -- also, my understanding is that even though

22     they told me that they had DNC'd me, they didn't
23     actually do it until several months later; but my

24     inclusion of David Hernandez would be to try to

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 41 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           172

 1     ensure that the right people got the message and

 2     that it didn't just end up in a customer service

 3     queue with employee -- in an effort to contact the
 4     -- one of the listed owners of the company, it would

 5     be to make sure that the right people at the company

 6     who have the capability to make decisions would make
 7     that -- make sure that it was followed through with.

 8          Q.   On the first page, Bates 13, you write at

 9     the top, "The calls were claiming to be made on

10     behalf of Eversource"; is that correct?
11          A.   That's what it says, yes.

12          Q.   In the telephone calls were they claiming

13     to be made on behalf of Eversource?
14          A.   Can we listen to the calls, please?

15          Q.   I don't have every call recording in front
16     of me.
17          A.   Well, I think if we listen to the calls,

18     then we would be able to ascertain, you know, the --

19     why I felt like they were rep -- Eversource was
20     the -- they were representing that they were made by

21     Eversource.

22          Q.   Absent the calls, you have no recollection?
23          A.   My recollection is that the language and

24     the way that the representative was speaking on the

                 www.EppleyCourtReporting.com      508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 42 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           173

 1     phone, as well as the prerecorded message was

 2     clearly and prominently using the Eversource name in

 3     an effort to mislead company -- mislead consumers
 4     about the companies who were -- the company who was

 5     making the call.       I think it -- the recordings will

 6     provide clarity on that.
 7          Q.   You wrote, "I've been receiving them for

 8     months."     Isn't it true, though, that you'd only

 9     been receiving calls allegedly for one month,

10     September 8, 2016?
11          A.   No, I had received prerecorded voice calls

12     claiming affiliation with Eversource for much longer

13     than the calls that are indicated here (indicating).
14          Q.   Affiliation with Eversource or affiliation

15     with Eversource and Liberty Power?
16          A.   The prerecorded messages for a -- months,
17     as indicated here, were referencing Eversource.

18          Q.   Do you see underneath your email, where

19     it's an email from customercare@libertypowercorp, it
20     says, "Hello, we do apologize for any inconvenience.

21     We have submitted your request to have the below

22     numbers added to the Do Not Call List.              Can you
23     please also provide what state you're located in"?

24     Do you see that?

                  www.EppleyCourtReporting.com     508-478-9795
     Case 1:18-cv-10506-ADB Document 176-16 Filed 07/12/19 Page 43 of 43

                            Samuel Katz - May 16, 2019
                                CONFIDENTIAL

                                                                           175

 1          A.   It might or it might not.          I should add
 2     that part of the situation with the                  number is

 3     when I had previously made a DNC request, companies

 4     started calling me on that number, when I provided
 5     all of them.

 6                    (Marked, Exhibit 9, Email chain, top one

 7     of which is from customercare@libertypowercorp.com
 8     to S. Katz dated 10/4/16, KATZ 000065.)

 9          Q.   Mr. Katz, the court reporter has handed you
10     a one-page document which is labeled Exhibit 9.                It

11     is Bates 65.      Please take a look at it and let me

12     know if you recognize it.
13          A.   (Witness reviews document.) I think I

14     recognize it, yes.

15          Q.   What is this document?
16          A.   An email.

17          Q.   Did you receive this email?

18          A.   That's what it says, yes.

19          Q.   Do you have reason to believe you did not
20     in fact receive it?

21          A.   I think I did.

22          Q.   You think you did receive it?
23          A.   Yes.

24          Q.   On the third line down, do you see where it

                 www.EppleyCourtReporting.com      508-478-9795
